COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
                                                                   No. 08-16-00078-CV
IN RE                                            §
                                                             AN ORIGINAL PROCEEDING
MIDLAND FUNDING, LLC,                            §
                                                                    IN MANDAMUS
RELATOR                                          §

                                                 §

                                                 §

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.


        IT IS SO ORDERED THIS 17TH DAY OF FEBRUARY, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating